DANIEL E. SCOTT, P.J.,
concurring.
The exoneration rule bars Goodman’s claim, not factually, but based on public policy. Goodman cannot prevail in the absence of actual innocence because her “ ‘own illegal actions would be the full legal and proximate cause of [her] damages.’ ” Rosenberg v. Shostak, 405 S.W.3d 8, 14 (Mo.App.E.D.2013) (quoting Costa v. Allen, 323 S.W.3d 383, 387 (Mo.App.2010)). See also Wiley v. County of San Diego, 19 Cal.4th 532, 79 Cal.Rptr.2d 672, 966 P.2d 983, 988 (1998) (in criminal malpractice context, defendant’s own criminal act is “the ultimate source of his predicament irrespective of counsel’s subsequent negligence”), quoted in Rosenberg, 405 S.W.3d at 14. Goodman’s intentional criminal conduct — kidnapping and first-degree assault — is the legal cause of her entire period of imprisonment. See Howarth v. State, Pub. Defender Agency, 925 P.2d 1330, 1337 (Alaska 1996).
In contrast, Goodman’s theory is a slippery slope toward nuisance claims galore, e.g., indigent defendants pleading guilty, then suing public defenders for not getting better plea deals, and demanding money damages for at least comparative fault. Goodman’s reliance on Jepson v. Stubbs, 555 S.W.2d 307 (Mo. banc 1977), is misplaced. See Rosenberg, 405 S.W.3d at 17.
I concur.